Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/2011 have been fully considered but they are not persuasive.
Regarding the drawings:
-examiner thanks applicant for removal of one part 416 in figure 9b.
-examiner thanks applicant for replacing part 418 with part 478 in figure 12b, and including part 478 in figures 13b, 14b; applicant has not amended figure 11h to include part 478, which is believed to be present in figure 11h.
-applicant argues contact patch is shown in figures 2-8 as part 311; examiner notes that the contact patch is not shown in the elected embodiments.  However, the objection is removed.      
-examiner thanks applicant for removal of indicator 446 in figure 12b.  
-examiner thanks applicant for removing part number 478 from figure 17.  
Regarding 112b rejections: 
-examiner notes that the confusion regarding pivot component 418 is clarified with applicant’s drawing amendments.  
-regarding swivel or steering axis, examiner notes that applicant has disclosed “steering swivel axis” on page 18, in lines 11 and 14.  Examiner considers “swivel axis” equivalent to “steering axis”.  

Drawings
The drawings were received on 11/1/2021.  These drawings are entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    803
    675
    media_image1.png
    Greyscale
Claim(s) 1 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by 6543798 Schaffner.
Regarding claim 1, Schaffner discloses a caster apparatus (figures 8 and 9), comprising:
a caster head (anything connected to the wheeled fork) configured to be rotationally connected to a fork (claim 1 “caster swivelably attached to the rocker arm”) the fork having a wheel axle (figure 8) extending therethrough, wherein the fork swivels with respect to the caster head (sleeve 34 is a swivel axis, claim 1) about a steering axis via a swivel pivot axle (spindle 32) and wherein the wheel axle is offset from the steering axis (clearly shown in figure 9); 
the caster head having an upper pivot component 68’ pivotally connected about a state change pivot 92 to a lower housing 88, the swivel pivot axle 32 extending through the lower housing 88 (the sleeve 34 is welded to lower housing 88 and is considered part of the lower housing); 
the state change pivot 92 having an axis wherein the axis of the state change pivot is positioned offset from the steering axis 32 (as shown in figure 9); 
wherein the state change pivot axis offset position is configured to change an angle of the steering axis (as it does in figure 9) with respect to the vertical of the caster apparatus;
the upper pivot component 68’ not flush with the lower housing 88 (as shown in figure 9) thereby creating an interface between the upper pivot component 68’ and the lower housing 88 to allow and limit rotation of the upper pivot component about the state change pivot 92.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.


Regarding claim 21, Schaffner figures 8 and 9 disclose a caster apparatus, comprising:
a caster head configured to be rotationally connected to a wheel 14” via a fork (annotated above) having a wheel 14” rotationally connected thereto via a wheel axle (annotated above), wherein the wheel swivels with respect to the caster head about a steering axis (in claim 1, discussed above) via a swivel pivot axle 32 and wherein the wheel axle 32 is offset from the steering axis (as shown above);
the caster head having an upper pivot component 68’ connected about a state change pivot 92 to a lower housing (arm 88 and sleeve 34), the swivel pivot axle 32 extending through the lower housing (through sleeve 34); 
the state change pivot 92 having an axis wherein the axis of the state change pivot is positioned offset from the steering axis (as shown above) and is configured to change the steering axis with respect to the vertical of the caster apparatus (as shown in figure 9 above); 
the upper pivot component not flush with the lower housing (gap shown in the dotted line condition of figure 9) thereby creating an interface between the upper pivot component and the lower housing to allow and limit rotation of the upper pivot component about the state change pivot (as shown in figure 9); 
a wheel 14” having a contact patch (the portion of the tire that contacts the ground); 
wherein the state change pivot 92 offset position is configured so that during forward motion of the caster the wheel axle is rearward of the state change pivot (as shown in figure 9), and as the caster apparatus transitions to rearward motion the wheel axle passes beneath a plane of the state change pivot, and during rearward motion of the caster the wheel axle is forward of the state change pivot (examiner contends that Schaffner has the offset, and therefore is capable of performing these stages of use.  Should applicant contend that another structure is required to perform these functions, applicant is invited to claim that structure); and 
wherein when the caster apparatus transitions from forward motion to rearward motion the steering axis transitions to vertical.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to function does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended function of the claimed structure.  Examiner contends that the claimed structure is met in the prior art, and therefore performs the function claimed by applicant.  MPEP 2114 (I) states: If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  

	
Allowable Subject Matter
Claims 22, 2-4, 9-12 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677